Title: To Thomas Jefferson from Richard Söderström, 30 November 1793
From: Söderström, Richard
To: Jefferson, Thomas



Sir
Philadelphia Nover. 30. 1793.

Consistently with what I esteem my duty, I have the honor of enclosing you a translated Copy of a letter dated Algiers 7: Augst: 1793. from the Consul General of Sweden in that Country to me, (which I recieved a few days ago). Permitt me to request the favour of you, in acknowledging the receipt of it, to furnish me with Such an answer as you may think can with propriety be given to it. I have the honor to be with the greatest respect Sir Your most Obd: and most Hle. Servt:

Richd: Söderström

